Case 3:20-cv-00545 Document1 Filed 06/02/20 Page 1 of 25 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

MARSALIS J. VANN,
Plaintiff, CASE NO:
vs.
ESTES EXPRESS LINES, INC., and
JUSTIN JOHNSON, In His Individual
Capacity,

Defendants.
/

 

PLAINTIFE’S COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff MARSALIS J. VANN by and though the undersigned attorney, files this
Complaint and Demand For Jury Trial against Defendant ESTES EXPRESS LINES,
INC. and Defendant JUSTIN JOHNSON, In His Individual Capacity, and as grounds
state as follows:

I. NATURE OF THIS ACTION

1. This case is brought to enforce the anti-retaliation provisions of Florida’s
Workers Compensation Act, Florida Statute §440.20, as amended, the anti-retaliation
provisions of Florida’s Whistleblower’s Protection Act, Florida Statute, §448.102 (3)
(“FWPA”) and the anti-retaliation provisions of 42. U.S.C., Section 1981, The Civil Right

Act of 1866, Equal Rights of Under The Law (“Section 1981”).
1 |Page

*The Jones Law Firm, PA, 10752 Deerwood Parkway, Suite 100, Waterview Office, Jacksonville, FL 32256*
WeReallyCareAboutYou.Com
Case 3:20-cv-00545 Document1 Filed 06/02/20 Page 2 of 25 PagelD 2

Il. JURISDICTION AND VENUE

2. This is an action for damages that exceed this honorable Court’s
jurisdictional monetary threshold amount of $75,000.00, exclusive of attorneys’ fees,
expert witness fees, expenses, litigation costs and interest.

3. Pursuant to 28 U.S. Code § 1332, subject matter jurisdiction of this
honorable Court is proper because Vann’s claims as set forth herein, arise under federal
law, specifically The Civil Right of 186, 42 U.S.C. 1981Section 1981.

4. Estes is recognized as an employer having over fifteen (15) employees
within the meaning of Florida’s Whistleblower Protection Act, Florida Statute
§448.102(3), Coercion of Employees, Florida’s Workers Compensation Act, Florida
Statute, §440.205 (FWCA), and under the antt-discrimination/retaliation provisions of
Section 1981 (“Section 1981).

5. This honorable Court has supplemental jurisdiction over Vann’s FWCA
retaliation, and his common law tort claims pursuant to 28 U.S. Code § 1367.

6. Plaintiff Marsalis Vann (“Vann”-African American) is a resident and
citizen of the State of Florida (Duval County); thus, this honorable Court has personal
Jurisdiction over Vann.

7. Defendant JUSTIN JOHNSON (“Johnson” - Caucasian) is a resident and
citizen of the State of Florida (Duval County); thus, this honorable Court has personal
jurisdiction over Johnson.

2|Page

*The Jones Law Firm, PA, 10752 Deerwood Parkway, Suite 100, Waterview Office, Jacksonville, FL 32256*
WeReallyCareAboutYou.Com
Case 3:20-cv-00545 Document1 Filed 06/02/20 Page 3 of 25 PagelD 3

8. Defendant ESTES EXPRESS LINES, INC., (“Estes”) is foreign, for profit
corporation that is licensed to conduct, transact and engage in business in the State of
Florida; thus, this honorable court has diversity/personal Jurisdiction over Estes.

9, Estes’ State of Florida Registered Agent according to the public record of
the Florida’s Department of State, Division of Corporations is: Corporation Service

Company, 1201 Hayes Street, Tallahassee, Florida 32301-2607.

10. Vann timely filed the claims in this honorable Court that are alleged
herein, pursuant to statute of limitations for the FWCA and Section 1981.

11. + All administrative conditions precedent to the filing of the claims as

alleged herein have been timely filed, met, and performed.

TI. THE PARTIES

12. Estes is a full-service freight transportation provider based in Richmond,
Virginia. Estes is recognized as one of the nations’ largest trucking companies. Estes
currently has about 16,000 employees, more than 6,700 tractors and 30,000 trailers, and a

network of 200+ trucking terminals across America.

13. Johnson (Caucasian) is the Estes Terminal Manager at the Estes trucking

terminal located at: 1701 Picketville Road, Jacksonville, Florida 32202.

14, Vann (African American) is a (34) year old male. Vann is a licensed and

certified commercial truck driver.
3] Page

*The Jones Law Firm, PA, 10752 Deerwood Parkway, Suite 100, Waterview Office, Jacksonville, FL 32256*
WeReallyCareA boutYou.Com
Case 3:20-cv-00545 Document1 Filed 06/02/20 Page 4 of 25 PagelD 4

15. At all material times and during the acts alleged herein, Vann was
employed as a commercial truck driver and janitor/cleaning technician at the Estes

trucking terminal located at: 1701 Picketville Road, Jacksonville, Florida 32202.

IV. FACTUAL ALLEGATIONS

16. On or about June 6, 2017, Vann was hired by Estes, to work as a
commercial truck driver at its trucking terminal located at: 1701 Picketville Road,
Jacksonville, Florida 32202.

17. On January 2, 2020, Vann was physically injured in the course, scope, line
of his employment and while working and performing his work duties as an Estes
commercial truck driver.

18. ‘In particular, on January 2, 2020, Vann’s left leg was badly injured when a
metal pallet jack and loaded pallets fell on his leg, during the time that he was unloading n
Estes’s commercial trucks at a local grocery store Naddof Wholesale, 5030 Spring Park
Road, i acksonville, Florida 32207.

19. After being injured, Vann was taken by ambulance, from the Naddof

Wholesale to Memorial Hospital, 3625 University Blvd, Jacksonville, Florida 32216.

4|Page

*The Jones Law Firm, PA, 10752 Deerwood Parkway, Suite 100, Waterview Office, Jacksonville, FL 32256*
WeReally CareAboutYou.Com
Case 3:20-cv-00545 Document1 Filed 06/02/20 Page 5 of 25 PagelID 5

VANN’S PHYSICIANS ORDERED HIM TO TAKE MEDICAL LEAVE

20. On January 2, 2020, Vann’s treating physicians ordered him to take bed
rest and the physician(s) ordered him to take medical leave from work until his injuries
improved.

21. Vann’s physicians also ordered him to participate in a regime of weekly
physical therapy treatments for his injured leg.

22, On January 2, 2020, the Memorial Hospital medical staff informed Estes
corporate office of Vann’s workplace injury and of Vann’s need to be temporarily
(emphasis supplied) off of work.

VANN TIMELY FILED A WORKPLACE ACCIDENT INJURY REPORT

23. On January 3, 2020, Vann filed a Workman’s Compensation
Accident/Injury report with Estes’ corporate Human Resources Office.

24. Estes corporate officials acknowledged Estes’s receipt of Vann’s
workplace injury as evidenced by the Estes Light Duty Employee Responsibility Letter,
that is attached, referenced, and incorporated hereto as Exhibit A.

25. Vann was approved for medical leave and thereafter he was paid workers
compensation benefits during the time that he unable to work.

VANN WAS RELEASED TO RETURN BACK WORK ON APRIL 8, 2020
WITH PHYSICAL WORK RESTRICTIONS AND WORK LIMITATIONS

26. Based upon information and belief, Estes’ management routinely provides

administrative, clerical and office type work assignments to its Caucasian employees that
5|Page

*The Jones Law Firm, PA, 10752 Deerwood Parkway, Suite 100, Waterview Office, Jacksonville, FL 32256*
WeReallyCareA boutYou.Com
Case 3:20-cv-00545 Document1 Filed 06/02/20 Page 6 of 25 PagelD 6

are injured on the job and/or those employees that are placed on work suspensions
pending Estes’s internal investigation(s).

27. On April 7, 2020, Vann’s treating physician(s) released Vann to return to
work on April 8, 2020 with limited work restrictions.

28. Vann was released by his physician(s) to work only (emphasis supplied) in
limited light duty work assignments that did not require (emphasis supplied), lifting
walking and strenuous work efforts.

29. Vann was prescribed medications for the severe pain and insomnia that he
was experiencing, as a result of his workplace injury.

VANN ASKED ESTES TO ALLOW HIM TO WORK IN A SUITABLE,
NON-PHYSICALLY DEMANDING LIGHT DUTY JOB POSITION

30. On April 7, 2020, Vann informed Johnson that his physician(s) had
released him to return to work on “light duty” and with physical work restrictions.

31. Vann informed Johnson that his physician(s) had ordered him not to drive
and not to perform tasks until his leg injury had improved. |

32. Estes’ corporate office sent Johnson a written Light Duty and Employee
Responsibility letters informing him about Vann’s work restrictions.

33. John acknowledged Estes duty to comply with Vann’s physicians’ orders
and Vann’s work restrictions as evidenced by his signature on the Light Duty and
Employee Responsibility letters (Exhibit A).

6|]Page

*The Jones Law Firm, PA, 10752 Deerwood Parkway, Suite 100, Waterview Office, Jacksonville, FL 32256*
. WeReallyCareAboutYou.Com
Case 3:20-cv-00545 Document1 Filed 06/02/20 Page 7 of 25 PagelD 7

34. At all material times, Vann remains capable of performing customer
service job duties and administrative type job duties to include, filing, organizing, typing
and Vann has computer skills.

35. Vann informed Johnson that his workplace injuries prevented him from
walking, bending, and stooping down.

36. Vann informed Estes that he was in extreme pain that prevented him from
having to walk, [and] that a light duty job assignment would prevent the further
exacerbation of his workplace injury.

37. Vann advised Johnson that he was qualified and capable to perform the
office work and clerical/administrative type work duties that Estes had willingly provided

to his Caucasian co-workers that had work restrictions.

VANN NEEDED TIME TO ADJUST TO THE SIDE EFFECTS OF
HIS PRESCRIBED MEDICATIONS

38. Prior to his workplace injury, Vann drove Estes’ commercial trucks during
the daytime working hours from approximately (8:30 a.m. until 9:00 p.m.).

39, Vann informed Johnson of his need to adjust to the assigned nighttime
work shift because his prescribed medications caused him to be extremely sleepy/drowsy
during the evening/nighttime hours.

40, | Vann implored Johnson to allow him to perform clerical/administrative job
functions or a job assignment that did not require extensive walking until is physician had

released him to return to work as a commercial truck driver.
7|Page

*The Jones Law Firm, PA, 10752 Deerwood Parkway, Suite 100, Waterview Office, Jacksonville, FL 32256*
WeReallyCareA bout You.Com
Case 3:20-cv-00545 Document1 Filed 06/02/20 Page 8 of 25 PagelD 8

41. When Johnson refused Vann’s_ request(s} to work in an
administrative/clerical capacity, Vann advised Johnson that he was being treated
unequally in comparison to his similarly situated Caucasian co-workers/comparators.

42. Van advised Johnson that although he was being discriminated against, he
had “no other choice but to accept” the janitorial/cleaning work assignment because of his

need to be gainfully employed.

ESTES’ MANAGEMENT’S FAVORITISM AND UNEQUAL TREATMENT

 

43. During the time that Vann was performing Estes’ assigned
janitorial/cleaning work duties, he reported to Johnson that he was working in severe pain.

44, Vann continued to implore Johnson to allow him to perform
clerical/administrative job functions or a job assignment that did not require extensive
walking until is physician had released him to return back to work as a commercial truck
driver.

45. Johnson refused Vann’s repeated request(s) for a suitable job
accommodation and Johnson ignored Vann’s demands to be treated equally.
VANN’S REQUEST FOR ONE DAY OF PERSONAL/BEREAVEMENT LEAVE

46. At all material times, Vann was a caregiver for a close family member

named JEAN HOLLIDAY (“Aunt Jean’).

8|Page

*The Jones Law Firm, PA, 10752 Deerwood Parkway, Suite 100, Waterview Office, Jacksonville, FL 32256*
WeReallyCareAboutYou.Com
Case 3:20-cv-00545 Document1 Filed 06/02/20 Page 9 of 25 PagelD 9

47. On or about April 12, 2020, Vann was approved to be off of work (April
13, 2020) to grieve and cope with the sudden death of his Aunt Jean and to assist with the
planning of her funeral services.

48. | Vann’s absence from work on April 13, 2020 did not cause any harm or

undue business hardships to Estes.

VANN EXPERIENCED DIFFICULTIES ADJUSTING TO
HIS PRESCRIBED MEDICATIONS AND NIGHTTIME WORK HOURS

49, When Vann returned to work on April 14, 2020, he continued to remind
Johnson that he needed time to adjust to the assigned nighttime work shift because his
prescribed medications was causing him to be extremely sleepy/drowsy during the
evening/nighttime.

50. Vann continued to complain to Johnson that he was discriminating against
him and treating him unequally because of the fact that Estes willingly assigned its
Caucasian co-worker(s), that had experienced workplace injuries, the benefit of working
in light duty administrative and clerical work assignments in Estes’s terminal office(s).

51. Vann also continued to complain to Johnson that it was discriminatory and
unequal treatment for Estes’s management to willing give Estes’ Caucasian employees
that had engaged in serious workplace violations the benefit of working in light duty,
administrative and clerical work assignments.

ESTES’ PRETEXUAL GROUNDS TO TERMINATE VANN’S EMPLOYMENT

52. On April 15, 2020 Vann was a few minutes late reporting to work.
9|Page

*The Jones Law Firm, PA, 10752 Deerwood Parkway, Suite 100, Waterview Office, Jacksonville, FL 32256*
WeReallyCareAboutYou.Com
Case 3:20-cv-00545 Document1 Filed 06/02/20 Page 10 of 25 PagelD 10

53. At all material times, Vann’s brief work tardiness did not, in anyway cause
Estes any business hardships or inconveniences whatsoever, particularly as Vann was
assigned to performing non-time sensitive, janttorial/cleaning work duties.

54. Vann informed JAY GLAZE, Estes’ Assistant Terminal Manager
(“Glaze”-Caucasian), that he was tardy for work because of his difficulty adjusting to the
prescribed medications that he was taking and because he was trying to adjust to his new
night work shift.

55. | Glaze informed Vann to go home and report back to work on April 16,
2020 at 9:00 a.m.

56. On April 16, 2020, Vann reported to work. Vann was expecting that Estes’
management was assigning him to a clerical/administrative or a non-physically demanding
work assignment.

57. On April 16, 2020, Johnson and Glaze met with Vann in Johnson’s office
at the Estes trucking terminal.

58. During this meeting, Vann reiterated his concerns to Glaze and Johnson
about him being forced to work in a _ physically demanding, non-suitable
janitorial/cleaning work assignment.

59. Vann also reiterated his concerns to Glaze and Johnson about him being

unlawfully retaliated because he had filed a worker’s compensation injury report and

10|Page

*The Jones Law Firm, PA, 10752 Deerwood Parkway, Suite 100, Waterview Office, Jacksonville, FL 32256*
WeReallyCareA boutYou.Com
Case 3:20-cv-00545 Document1 Filed 06/02/20 Page 11 of 25 PagelD 11

because of his demands to be treated equally in comparison to his Caucasian similarly
situated c-workers/comparators.

60. | When Vann demanded that Estes assign him to an accommodating/suitable
light duty work assignment as ordered by his physician(s), Johnson advised Vann that his
employment was terminated effective April 16, 2020 for alleged work attendance reasons.

61. Johnson then demanded that Vann immediately leave the Estes trucking

terminal.

 

62. Based upon information and belief at all material times, Estes had in effect,
an Employee Nepotism Policy.

63. Based upon information and belief, Johnson in particular, hired Glaze
daughter SARAH GLAZE (Caucasian) to work in administrative/clerical job position(s) in
the Estes terminal office.

64. | Based upon information and belief, at all times material and during the acts
alleged here, Estes had had in place, an operable (24) hour video recording surveillance
systems in Estes management office(s) and throughout the Estes trucking terminal.

65. Estes unlawful retaliation, acts, conduct of Estes managers, agents,
employees, representatives, and officials as alleged herein, were retaliatory, discriminatory

willful, wanton, deliberate, malicious, egregious, and outrageous.

11|Page

*The Jones Law Firm, PA, 10752 Deerwood Parkway, Suite 100, Waterview Office, Jacksonville, FL 32256*
WeReallyCareA boutYou.Com
Case 3:20-cv-00545 Document1 Filed 06/02/20 Page 12 of 25 PagelD 12

66. Estes is vicariously liable for its malicious acts, retaliation, negligence, and
omissions of its managers, agents, employees, and representatives, as alleged herein.
67. All administrative conditions precedent to the filing of Estes claims have

been timely performed or otherwise excused.

COUNT I
UNLAWFUL EMPLOYMENT RETALIATION AND COERCION
WORKERS COMPENSATION RIGHTS
Per Se Statutory Violation
Florida Statute §440.205

68. The allegations contained in paragraphs 1-44, 51-63, and 66-67, are hereby
restated and incorporated by reference with respect to Count I.

69, Florida Statute, §440.205 states that an employer may not retaliate against
an employee who files for workers compensation benefits. Florida Labor Code §440.205
states:

“No employer shall discharge, threaten to discharge,
intimidate, or coerce any employee by reason of such
employee's valid claim for compensation or attempt to
claim compensation under the Workers' Compensation

33

Law

70. Vann engaged in statutorily protected speech employment activities as

recognized under the FWCA, Florida Statute, §440.205 when he filed his January 3, 2020

12|Page

“The Jones Law Firm, PA, 10752 Deerwood Parkway, Suite 100, Waterview Office, Jacksonville, FL 32256*
WeReallyCareA boutYou.Com
Case 3:20-cv-00545 Document1 Filed 06/02/20 Page 13 of 25 PagelD 13

workers’ compensation accident/injury reporting the workplace physical injuries that he
suffered.

71. Aclose temporal proximity in time exists, between Vann’s filing a workers
compensation accident/injury report, his exercise of his workers’ compensation rights
under Florida Statute, 440.205, his engagement in the statutorily protected employment
speech activities as alleged herein, and Estes’ decision to terminate his employment.

72, Estes’ adverse employment actions, retaliation, and its termination of
Vann’s employment as alleged herein, were intentional, adverse and pretextual in nature.

73. WHEREFORE, Vann seeks an award of damages against Estes under the.
anti-coercion and unlawful retaliation provisions of FWCA, Florida Statute, §440.205 and
for all damages to which he is entitled to receive at trial, including but not limited to:

A.' An award of back pay (with interest), including all sums of money Vann
would have earned, together with such other increases to which he would be entitled, had
his employment not been wrongfully terminated;

B. An award of compensatory damages, for severe emotional distress, pain,
suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-
pecuniary loss;

C. An award of future pay;

D. An award of reasonable attorney’s fees and all costs incurred herein;

E. An award of applicable interest on any awards allowed by law;

13 |Page

*The Jones Law Firm, PA, 10752 Deerwood Parkway, Suite 100, Waterview Office, Jacksonville, FL 32256*
WeReallyCareAboutYou.Com
Case 3:20-cv-00545 Document1 Filed 06/02/20 Page 14 of 25 PagelD 14

F. Grant such other and further relief as this Court deems just and appropriate

under the circumstances.

COUNT II
INTENTIONAL INFLICTION OF SEVERE EMOTIONAL DISTRESS
Otis Elevator Co. v. Scott, 503 So.2d 941, Florida Supreme Court ( (1988)
WORKERS COMPENSATION RETALATION

Florida Statute, Chapter §440.205

74, Vann realleges and incorporates by reference the allegations in
paragraphs 1-44, 51-63, and 66-67 as fully set forth herein in Count II.

75. At all material times, Estes officials, managers and agents acted
intentionally or recklessly.

76. Estes’ officials, managers, and agent’s intentional retaliation against
Vann because of his exercise of his employment rights under the FWCA, Florida’s
Workers Compensation Act, Florida Statute, Chapter §440.205, and Estes’ malicious
retaliatory actions as alleged herein, were deliberate, reckless, and outrageous.

77. Estes’ officials, managers and agents acts as alleged herein were
intentional and are so outrageous in character, and so extreme in degree, as to go beyond
all possible bounds of decency and to be regarded as atrocious, and utterly intolerable in

a civilized community.

14|Page

*The Jones Law Firm, PA, 10752 Deerwood Parkway, Suite 100, Waterview Office, Jacksonville, FL 32256*
WeReallyCareAboutYou.Com
Case 3:20-cv-00545 Document1 Filed 06/02/20 Page 15 of 25 PagelD 15

78. Estes’ officials, managers and agents acts as alleged as alleged herein
were intentional and caused Vann severe emotional distress, mental anxiety which
resulting in the worsening of Vann’s’ physical complications/injury.

79. WHEREFORE, Vann seeks an award for damages against Estes under
the emotional distress damage provisions of FWCA, Florida Statute §440.205, and for
all damages to which he is entitled to receive at trial, including but not limited to:

A. Grant an award of compensatory damages, for severe emotional distress,
pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non
pecuniary loss;

B. Grant an award of applicable interest on any awards allowed by law;

C, Grant such other and further relief as this Court deems just and appropriate
under the circumstances.

COUNT I
INTENTIONAL INFLICTION OF SEVERE EMOTIONAL DISTRESS
WORKERS COMPENSATION RETALIATION

Florida Statute, Chapter $440.205

Otis Elevator Co. v. Scott, 503 So.2d 941, Florida Supreme Court (No. 70394.(1988),
Per Se Statutory Violation

[ Claim Against Defendant Justin Johnson In His Individual Capacity]

80. Vann realleges and incorporates by reference the allegations in

paragraphs 1-44, 51-63, and 66-67 as fully set forth herein in Count III.

i5|Page

*The Jones Law Firm, PA, 10752 Deerwood Parkway, Suite 100, Waterview Office, Jacksonville, FL 32256*
WeReallyCareAboutYou.Com
Case 3:20-cv-00545 Document1 Filed 06/02/20 Page 16 of 25 PagelD 16

81. Johnson intended to retaliate against Vann because he exercised his
employment rights under Florida’s Workers Compensation Act, Florida Statute, Chapter
$440.205.

82. Johnson’s race-based discrimination, unequal treatment, retaliation, and
his malicious actions as alleged herein, were deliberate, reckless, and outrageous.

83. | Johnson’s acts as alleged herein were intentional and are so outrageous in
character, and so extreme in degree, as to go beyond all possible bounds of decency and
to be regarded as atrocious, and utterly intolerable in a civilized community.

84. | Johnson’s intentional acts as alleged herein were intentional and caused
Vann severe emotional distress, mental anxiety which resulting in Vann’s physical
complications.

85. WHEREFORE, Vann seeks an award of damages against Defendant
Justin Johnson, In His Individual Capacity pursuant to the emotional distress damage
provisions of the FWCA, Florida Statute, §440.205 (Otis Elevator Co. v. Scott, 503 So.2d
941, Florida Supreme Court (No. 70394.(1988), and for all damages to which he is
entitled to receive at trial, including but not limited to:

A. Grant Vann an award of compensatory damages, for severe emotional pain,
suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-

pecuniary losses;

16|Page

*The Jones Law Firm, PA, 10752 Deerwood Parkway, Suite 100, Waterview Office, Jacksonville, FL 32256*
WeReallyCareA boutYou.Com
Case 3:20-cv-00545 Document1 Filed 06/02/20 Page 17 of 25 PagelD 17

B. Grant Vann an award of applicable interest on any award(s) as allowed by
law;

C. Grant Vann such other and further relief that the Court deems just under

the circumstances.

COUNT IV

UNLAWFUL RETALIATION FOR RACE DISCRIMINATION
Section 1951

[Defendant Estes and Defendant Justin Johnson, In His Individual Capacity]

86. Vann incorporates paragraphs 1-47 and 54-67 as though the same were
fully set forth herein with respect to Count IV.

87. Under Section 1981, individuals can be held liable for race discrimination
and retaliation (Smith vs. Bray, 681 F. 34 888 (2012); Staub v. Proctor Hosp., United
States Supreme Court, 131 8. Ct. 1186, (2011).

88. 420U.S.C. Sec. 1981 is a federal statute that protects the right of all persons
to make and enforce contracts regardless of race, including the making, performance,
modification and termination of contracts, and the enjoyment of all benefits, privileges,
terms, and conditions of the contractual relationship. 42 U.S.C. Sec. 1981(b).

89. Estes and Johnson’s acts, its race based discrimination, unequal treatment
and its selective enforcement of Estes employee discipline policies, invoke one or more of

the activities enumerated under Section 1981, specifically the making of contracts and the

17|Page

*The Jones Law Firm, PA, 10752 Deerwood Parkway, Suite 100, Waterview Office, Jacksonville, FL 32256*
WeReally CareAboutYou.Com
Case 3:20-cv-00545 Document1 Filed 06/02/20 Page 18 of 25 PagelD 18

equal enjoyment of all benefits, privileges, terms, and conditions of Vann’s contractual
relationship with Estes.

90. Estes and Johnson’s provision of giving clerical, administrative and more
favorable light duty work assignments to its Caucasian employees — while denying Vann
the same job positions and the benefit(s) of his Estes employment, invoke one or more of
the activities enumerated under Section 1981, specifically the making of contracts and the
equal enjoyment of all benefits, privileges, terms, and conditions of Vann’s contractual
relationship with Estes.

91. Based upon information and belief, Estes and Johnson gave more favorable
treatment to Vann’s co-workers/similarly situated Caucasian employees, including but not
limited to: GLEN IRLELAND, ROBERT MANNING, JOHN MYER, DAVID (Last
name unknown), DWIGHT (Last name unknown), WADE YORK and PHITLLIP SAPP.

92. Vann engaged in protected employment speech activities when he opposed
Estes’ and Johnson’s unequal treatment and race-based discrimination as alleged herein.

93. Vann had the right to keep and retain his employment relationship with
Estes after he reasonably opposed and complained about Estes' and Johnson’s race-based
discrimination, nepotism, favoritism and unequal treatment as alleged herein.

94, | Vann's complaints and his manner of opposition to Estes’ and Johnson’s
race-based discrimination, nepotism, favoritism, and unequal treatment was reasonable
and made by him in good faith.

18|Page

*The Jones Law Firm, PA, 10752 Deerwood Parkway, Suite 100, Waterview Office, Jacksonville, FL 32256*
WeReallyCareAboutYou.Com
Case 3:20-cv-00545 Document1 Filed 06/02/20 Page 19 of 25 PagelD 19

95, After Vann had engaged in the protected employment activities/speech as
alleged herein, Estes and Johnson unlawfully retaliated against Van and he has suffered
adverse employment actions including the termination of his employment with Estes.

96. There exists a close proximity in time and a causal link between Vann’s
complaint(s) that related to Estes’ and Johnson’s discriminatory employment practices as
alleged herein, and Estes/Johnson’s decision to terminate Vann’s employment.

97. WHEREFORE, Vann seeks an award of damages, attorney’s fees costs and
expenses against Estes and Johnson In His Individual Capacity, under the anti-provisions
of Section 1918 that he is entitled to receive at trial, including:

A. Grant Vann an award for back pay (with interest), including all sums of money
Vann would have earned, together with such other increases to which he would be |
entitled, had his employment not been wrongfully terminated;

B. Grant Vann an award of compensatory damages, for emotional pain, suffering,
inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary loss;

C. Grant Vann an award of future pay;

D. Grant Vann an award of reasonable attorney’s fees and all costs incurred herein
pursuant to the attorney fee/costs provisions of Section 1981;

E. Grant Vann a jury trial;

F. Grant Vann an award of applicable interest on any awards allowed by law;

1i9|Page

*The Jones Law Firm, PA, 10752 Deerwood Parkway, Suite 100, Waterview Office, Jacksonville, FL 32256*
WeReallyCareAboutYou.Com
Case 3:20-cv-00545 Document1 Filed 06/02/20 Page 20 of 25 PagelD 20

G. Grant Vann such other and further relief as this Court deems just and

appropriate under the circumstances.

RESERVATION OF RIGHTS
98. Vann reserves his right to file additional claims for damages including but
not limited to claims under the Americans With Disabilities Act (“ADA”) and the Florida
Civil Right Act of 19192, as amended (“FCRA”) upon the U.S. Equal Employment

Opportunity Commission (“EEOC”) 90 Day Right To Sue Notice.

DATED: May 12, 2020. Respectfully submitted:
THE JONES LAW FIRM, P.A.

BY: s/J. ERIC JONES, ESQUIRE
Florida Bar No: 0594571
10752 Deerwood Park
Suite 100, Waterview Office
Jacksonville, FL 32256
Telephone: (904) 434-7553
Email: wereallycareaboutu @ gmail.com
Plaintiffs Trial Counsel

20|Page

*The Jones Law Firm, PA, 10752 Deerwood Parkway, Suite 100, Waterview Office, Jacksonville, FL 32256
WeReallyCareAboutYou.Com
Case 3:20-cv-00545 Document1 Filed 06/02/20 Page 21 of 25 PagelD 21

EXHIBIT A

Vann’s Workplace Incident/Injury Report and
Light Duty-Job Restriction Letters

21|Page

*The Jones Law Firm, PA, 10752 Deerwood Parkway, Suite 100, Waterview Office, Jacksonville, FL 32256*
WeReallyCareAboutYou.Com
Case 3:20-cv-00545 Document1 Filed 06/02/20 Page 22 of 25 PagelD 22

 

ESTES:
Be LIGHT DUTY LETTER

2 Satecatl bng Aik hana Siti an Botha la saath ky Nbtecboeante ec heer abet a ets Aa teat

Employee Name: Marsalis Vann .
Terminal# 045

Estes ID# 70498

Date of Injury: 94/02/2020

 

Estes Associate:

This fetter is an official offer of 90 days of light duty by Estes Express Lines based on the restrictions outlined by a physician as a
result of an alleged work Incident.

Light duty has been approved and will be made available starting _ 04/08/2020
*Carp Safety may consider an extension on qualified circumstances and needs at the terminal.

Date Offer Made: 04/07/2020

Terminal Manager: Justin Johnson

Designated WC Processor: | isa Davis
Dutles will Include: Guard Duties, Maintenance and Cleaning
Start Date: 04/08/2020 :
Work Schedule:

Start Time: 9PM

End Time: 0530AM

Total Hours per Week: 40 *Estes Waiver is to be signed for any non-worked hours during the approved light duty dates

 

My responsibilities as an injured warker are as follows:

a. Communicate directly with terminal manager and/or designated WC Pracessor (noted above},

b. Attend alf medical apeointments,

«. immediately provide a work note to my terminal manager after every doctor appointment,
d. Adhere to restrictions placed by piysielan both at work and away from work,

a ust have pre-approval from management for any time out of wark and slan waiver accordinaly.

 

Furthermore, | understand Estes Attendance Policy will still apply.

_X YEs, t do accept this offer of light duty. | understand my claim will be reviewed after each appointment and my hourly rate may
be reduced after a period of time. Should thls occur, | understand that the workers’ compensation Insurance administrator will

compensate me for partial wage loss, if applicable.

_— NO, Ido not accept this offer of light duty, 1 understand that 1 will not be pald by Estes and may not be pald by workers’
compensation. | may ask to be patd with accrued personal or vacation time. lf not eligible under FMLA, failure to report may affect
your employment with Estes Express Lines, Any questions regarding FMLA (Family Medical Leave Act] are to be directed to Estes

Benefits Dept at 800 624 7881, .

 
   

ELECTRONIC: if you pre completin

electronic slaty hat you hav.
Full name/s/
¥ we —

you are completing the light sci by hand, pl print and sign your full name below that you have

SS UAE A x cant 162020

SLH 03/24/47

rovided and reviewed all information documented above this signature .
Date mm/dd/yyyy) bf 2 a- 26

  
 

Hight fc offer electronically, please type your full name below which will constitute your

 

  

HANDWRITTEN:
V prove and
Full name/s/

 

 

 
Case 3:20-cv-00545 Document1 Filed 06/02/20 Page 23 of 25 PagelD 23

  
 
 
   

 

 

OIE

. ee Le ee

 

fttaytanaiiyit hala Gita agty

 

vb tag Rae bie URNS eA UT a Jeti She telat

 

bo sodas pet eh De Rrebate Loa bd ata Dates Ped ah ted te

Notice of Employee Responsibility

 

Employee Full Name (print): Marsalis Vann
Date of Injury: 04/02/2020

Kronos [D: 70498

Terminal # 945

Terminal Manager: Justin Johnson

Terminal Work Comp Processor: Lisa Davis
Terminal Contact {2", 3 shift); Barbara Stokes

TERMINAL iS TO GO OVER FOLLOWING RESPONSIBILITIES AND PROVIDE COPY OF THIS FORM TO EMPLOYEE.

Employee Responsibilities:

i, Communicate with only the designated terminal contacts noted above,

2. Attend all medical appointments. Appointments should be made around your work schedule.

3. Immediately provide a work note and job speclfic physical requirements form to the terminal contact after every doctor
appointment until discharged from care,

4. Adhere to restrictions placed by physician both during and after work.

5. Must have pre-approval from management for any time out of work per Estes Attendance Policy.

6. Ask the contact for a waiver before you leave the premise for any non-worked hours during your work comp claim.

7, Estes pays for physical hours worked; Estes does not pay to attend doctor appointments, therapy, etc.

If you are not protected under FMLA, fallure ta report to work may affect employment. For questions call Estes Benefits.

8.. Light duty offers wilt be based on availability and restrictions outiined by approved physician along with the Physical
Requirement Form stating projected full duty date. You will be required to sign a form that you accept or decline light duty.
lf declined, please understand that lost wages may not be pald by Estes or Gallagher Bassett since work is avallable and
offered. Light duty is a temporary position while transitioning back to a full duty status. .

9. if you agree to accept IIght duty and report immediately you may receive your full hourly rate of pay. After two (2) weeks
your claim wil] be reviewed for a reduction Jn pay if you remain ina light duty status. The terminal contact will notify you
if/when wages are reduced,

10. if you are ellgtble far wage loss you will be contacted by the Gallagher Bassett. Please stay in contact with them throughout

. the claim with updates on medical care, work status and for any questions you may have on your claim. ;

11. {fyou receive a FMLA packet from Benefits, it ls Imperative to return this timely as instructed. if you are out of work,
Benefits Dept will notify you what Is necessary to maintain your benefits. Please be sure to read and respond to any such
correspondence. Any questions regarding that paperwork will need to he directed to the Benefits Dept.

EMPLOYEE: This verifies that | have been gi

1 dn capy of this document and understand my responsibilities in order for my claim to
be processed. Furthermore, | ufderstand

dé not comply tt may delay the processing of my claim.

Marsalis Vann / \ / 04/08/2020 904)502-9304
Employee Print Naren Data Telephone No

 
  
  

 
 

   

TERMINAL MANAGER/WC PROCESSOR/TERMINAL CONTACT: This verifies that | have discussed responsibilities above, given acopy -
of this dacument to the employee. , .

 
 

Justin Johnson/ \/ 04/08/2020 904)384-2277 x5024

** THANK YOU, AND WE WISH YOU A QUICK AND SMOOTH RECOVERY! #*
Estes Express nes - PO Box 25612 - Richmond VA 23260

800 624 7883 ~ ask for Safety Work Comp
Las 021616

 

 
Case 3:20-cv-00545 Document1 Filed 06/02/20 Page 24 of 25 PagelD 24

 

CHIEF FINANCIAL OFFICER

JIMMY PATRONIS
STATE OF FLORIDA

Feburary 14, 2020

Marsalis Vann
7053 Shady Pine St W
Jacksonville FL 32244-4537

Re: Date of injury 1/2/2020
Jurisdiction Claim Number (JON) 5021684

Dear Mr. Vann:

This letter is in follow-up fo our recent telephone call regarding your workers' compensation claim and summarizes
important information we provided about the Florida Division of Workers’ Compensation, Employee Assistance and

Ombudsman Office (EAO}.

EAO was created by the Florida Legislature to assist injured workers in understanding their rights and responsibilities
under the Florida Workers’ Compensation Law, at no cost to them.

EAO can assist you by:
« Providing information and education
e Answering questions about your claim
« Helping you resolve disputes
« Explaining the procedures for filing and assisting in the preparation of a Petition for Benefits

You may contact EAO for assistance by dialing toll free at 1-800-342-1741 or by e-mail at wceao@myfloridacfo.com.
When you contact our office, please reference your JCN 5021684, EAO also offers an on-line workshop for injured workers

at the following web address: http:/Avww.myfloridacfo.com/DivisionAvc/Employee/default.htm

The insurance carrier for your employer Is required to mail you an informational. brochure within three (3) business days of
receiving your notice of injury. This brochure contains important information for injured workers. if you do not receive the
brochure from the insurance carrier, please cail the Employee Assistance and Ombudsman Office at the toil free telephone

number listed above.

 

In closing, we want to wish you the very best for a speedy recovery and a successful return to work.

Sincerely,

Employee Assistance and Ombudsman Office

FLORIDA DEPARTMENT OF FINANCIAL SERVICES
Division of Workers’ Compensation «Bureau of Employee Assistance and Ombudsman Office

200 EAST GAINES STREET » TALLAHASSEE, FLORIDA 32399-4225 4 TEL. 850-413-1610 » FAX 350-354-5100
AFFIRMATIVE ACTION «EQUAL OPPORTUNITY EMPLOYER
Case 3:20-cv-00545 Document1 Filed 06/02/20 Page 25 of 25 PagelD 25

CERTIFICATE OF SERVICE

This is to certify that on this 12" day of May 2020, a copy of the forgoing was
electronically filed on Florida’s E-Portal with the Clerk of Courts, United States District
Court, Middle District of Florida, Jacksonville Division.

J. Eric Jones

Attorney

22|Page

*The Jones Law Firm, PA, 10752 Deerwood Parkway, Suite 100, Waterview Office, Jacksonville, FL 32256*
WeReallyCareAboutYou.Com
